DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent no. 9,981,339 to Hirata in view of patent application no. 2018/0065187 to Yamamoto and patent no. 9,396,978 to Matsumoto.
Regarding claims 1 and 5, Hirata discloses a processing apparatus comprising: a holding unit (6) holding a workpiece; a processing unit (30) processing said workpiece held by said holding unit; a feeding mechanism (12) for feeding said holding unit; and a control unit (col. 10, lines 16-26) controlling said feeding mechanism, wherein said holding unit has a chuck table (26) for holding said workpiece and a base (4) for detachably supporting said chuck table, said control unit sets feeding conditions including acceleration (col. 5, lines 36-46) of said feeding mechanism according to the kind of said chuck table mounted on said base and controls said feeding mechanism under said feeding conditions according to said chuck table.
Hirata discloses the claimed invention except for the chuck table includes a plurality of kinds of chuck tables, one of which being selected according to the size or shape of said workpiece, said base being capable of mounting said chuck table selected from said plurality of kinds of chuck tables after said chuck table mounted on said base is selected and a control unit having a plurality of sets of feeding conditions.
Yamamoto discloses that it is known to have chuck tables including a plurality of kinds of chuck tables (paragraphs 4 and 5), one of which being selected according to the size or shape of said workpiece in a chuck table.
Matsumoto discloses that it is known to have a control unit (col. 13, lines 26-44 and col. 14, lines 1-44) having a plurality of sets of feeding conditions in a substrate processing apparatus.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Hirata with the teachings of Yamamoto and Matsumoto by adding the plurality of chuck tables and sets of feeding conditions with a reasonable expectation of success for the purpose of providing an efficient means to accommodate workpieces of different sizes. 
Regarding claim 2, Hirata discloses the processing apparatus according to claim 1, 38wherein said base of said holding unit is provided with a rotational drive portion (16) for rotating said chuck table, and after said chuck table mounted on said base is selected, said control unit sets rotating conditions including a rotational acceleration of said rotational drive portion according to the kind of said chuck table mounted on said base and controls said rotational drive portion under said rotating conditions according to said chuck table.
Regarding claim 3, Hirata discloses the processing apparatus according to claim 1, wherein said control unit sets a frequency for controlling a drive source (10) constituting said feeding mechanism and produces said acceleration included in said feeding conditions by setting an allowable time period from the time of starting the operation of said drive source to the time the frequency set above reaches a target frequency, according to the kind of said chuck table.
Regarding claim 4, Hirata discloses the processing apparatus according to claim 2, wherein said control unit sets a frequency for controlling a rotational drive source (col. 5, lines 36-46) constituting said rotational drive portion and produces said rotational acceleration 39included in said rotating conditions by setting an allowable time period from the time of starting the operation of said rotational drive source to the time the frequency set above reaches a target frequency, according to the kind of said chuck table.
Regarding claims 6-8, Hirata in view of Yamamoto and Matsumoto disclose the claimed invention except for the chuck tables differing by weight.
	It would have been an obvious matter of design choice to have the chuck tables differ by weight for the purpose of adding a chuck table distinguishing characteristic, and since such a modification would have involved a mere change in the size/weight of a component.  A change in size/weight is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because of the new ground of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191. The examiner can normally be reached Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /SAUL RODRIGUEZ/ Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                                        
Wbj.